UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-2214



HAYWOOD ALLEN CANNON,

                                              Plaintiff - Appellant,

          versus


RUSSELL W. DUKE, JR.; LOIS B. MEYER,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (CA-00-52-7-F)


Submitted:   February 21, 2002             Decided:   March 4, 2002


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Haywood Allen Cannon, Appellant Pro Se.      Staci Tolliver Meyer,
Assistant Attorney General, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Haywood Allen Cannon appeals the district court’s orders de-

nying relief on his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint

and denying his motion for reconsideration.   We have reviewed the

record and the district court’s orders and find no reversible

error.     Accordingly, we affirm on the reasoning of the district

court.     See Cannon v. Duke, No. CA-00-52-7-F (E.D.N.C. Sept. 7,

2000 & Aug. 27, 2001).   We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                 2